POWER OIL & GAS INC. 1240 Kensington Road N.W. Calgary, Alberta, Canada T2N 3P7 MANAGEMENT INFORMATION CIRCULAR This Information Circular is furnished in connection with the solicitation of proxies by management of Power Oil & Gas Inc. ("the Company") for use at the Annual General Meeting and Special Meeting of Shareholders of the Company to be held on September 13, 2011 (the “Meeting”) and any adjournment thereof, for the purposes set forth in the attached Notice of Meeting.Except where otherwise indicated, the information contained herein is stated as of August 10, 2011. All cost of this solicitation will be borne by the Company.In addition to the solicitation of proxies by mail, directors, officers and employees may solicit proxies personally, by telephone or facsimile, but will not receive compensation for so doing. APPOINTMENT OF PROXYHOLDER The persons named as proxyholder in the accompanying form of proxy were designated by the management of the Company ("Management Proxyholder"). A shareholder desiring to appoint some other person ("Alternate Proxyholder") to represent him at the Meeting may do so by inserting such other person's name in the space indicated or by completing another proper form of proxy. A person appointed as proxyholder need not be a shareholder of the Company. All completed proxy forms must be deposited with the Company by mail or courier at the address above, or by fax at (403) 775–0599 not less than forty-eight (48) hours, excluding Saturdays, Sundays, and holidays, before the time of the Meeting or any adjournment of it unless the chairman of the Meeting elects to exercise his discretion to accept proxies received subsequently. REVOCATION OF PROXY Every proxy may be revoked by an instrument in writing (a) executed by the shareholder or by his attorney authorized in writing or, where the shareholder is a corporation, by a duly authorized officer or attorney, of the corporation; and (b) delivered either to the registered office of the Company at any time up to and including the last business day preceding the day of the meeting or any adjournment of it, at which the proxy is to be used, or to the chairman of the meeting on the day of the meeting or any adjournment thereof, or in any other manner provided by law. Only registered shareholders have the right to revoke a Proxy.Non-Registered Holders who wish to change their vote must, at least seven days before the Meeting, arrange for their respective Intermediaries to revoke the Proxy on their behalf. EXERCISE OF DISCRETION BY PROXYHOLDER The proxyholder will vote for or against or withhold from voting the shares, as directed by a shareholder on the proxy, on any ballot that may be called for.In the absence of any such direction, the Management Proxyholder will vote in favour of matters described in the proxy.In the absence of any direction as to how to vote the shares, an Alternate Proxyholder has discretion to vote them as he or she chooses. The enclosed form of proxy confers discretionary authority upon the proxyholder with respect to amendments or variations to matters identified in the attached Notice of Meeting and other matters which may properly come before the Meeting.At present, Management of the Company knows of no such amendments, variations or other matters. 1 NON-REGISTERED HOLDERS Only registered shareholders or duly appointed proxyholders are permitted to vote at the Meeting.Shareholders of the Company are considered “non-registered” shareholders if the shares they own are not registered in their names but are instead registered in the name of the brokerage firm, bank or trust company through which they purchased the shares.More particularly, a person is not a registered shareholder in respect of shares which are held on behalf of that person (the “Non-Registered Holder”) but which are registered either: (a) in the name of an intermediary (an “Intermediary”) that the Non-Registered Holder deals with in respect of the shares (Intermediaries include, among others, banks, trust companies, securities dealers or brokers and trustees or administrators of self-administered tax plans and similar plans); or (b) in the name of a clearing agency (such as The Depositary Trust Company (“DTC”) or The Canadian Depository for Securities Limited (“CDS”)) of which the Intermediary is a participant. The Intermediaries (or their service companies) are responsible for forwarding the Meeting materials to each Non-Registered Holders unless they have waived their right to receive such materials.If you hold your shares through an Intermediary, please follow the instructions for voting provided by such Intermediary. INTEREST OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON Except as disclosed herein, no Person has any material interest, direct or indirect, by way of beneficial ownership of securities or otherwise, in matters to be acted upon at the Meeting other than the election of directors and the appointment of auditors and as set out herein.For the purpose of this paragraph, “Person” shall include each person: (a) who has been a director, senior officer or insider of the Company at any time since the commencement of the Company’s last fiscal year; (b) who is a proposed nominee for election as a director of the Company; or (c) who is an associate or affiliate of a person included in subparagraphs (a) or (b). VOTING SECURITIES AND PRINCIPAL HOLDERS OF VOTING SECURITIES The Company has an unlimited number of authorized common shares.On August 10, 2011 (the “Record Date”) there were 42,818,875common shares issued and outstanding, each share carrying the right to one vote.The Company is also authorized to issue an unlimited number of preferred shares without par value, of which none have been issued as of that date. Only shareholders of record at the close of business on the Record Date will be entitled to vote in person or by proxy at the Meeting or any adjournment thereof.On a show of hands, every shareholder will have one vote and, on a poll, every shareholder present in person will have one vote for each share.In order to approve a motion proposed at the Meeting, a majority of more than half of the votes cast will be required to pass an ordinary resolution, and a majority of at least two-thirds of the votes cast will be required to pass a special resolution. To the knowledge of the Directors and executive officers of the Company, the beneficial owners or persons exercising control or direction over Company shares carrying more than 10% of the outstanding voting rights are: Name of Beneficial Owner Number of Shares Owned(1) Percent of Issued Shares Beneficially Owned Pratt Barndollar 37.8% Keith Diakiw 32.7% (1)The above information was supplied to the Company by the shareholders. ELECTION OF DIRECTORS Management proposes to nominate the persons listed below for election as Directors.Each Director will hold office until the next Annual General Meeting of the Company or until his or her successor is elected or appointed, unless his or her office is earlier vacated.Management does not contemplate that any of the nominees will be unable to serve as a director.In the event that prior to the Meeting any vacancies occur in the slate of nominees herein listed, it is intended that discretionary authority shall be exercised by the person named in the proxy as nominee to vote the shares represented by proxy for the election of any other person or persons as directors. The following table sets out the names of the Management nominees; their positions and offices in the Company; principal occupations; the period of time that they have been Directors of the Company; and the number of shares of the Company which each beneficially owns or over which control or direction is exercised. 2 Name, Residence and Present Position with the Company Director Since # of Shares Beneficially Owned, Directly or Indirectly, or Over Which Control or Direction is Exercised(1) Principal Occupation(1)(2) Keith Diakiw Edmonton, Alberta Director May 2007 Geologist, Canadian Natural Resources Pratt Barndollar Calgary, Alberta Director June 2008 Manager Exploration Portfolio & Planning, Talisman Energy Ron Daems Calgary, Alberta Director December 2010 Self-Employed Consultant The information is as at August 10, 2011 and has been furnished by the respective nominees. Information respecting principal occupations is set forth below. Information respecting the principal occupations and background of each of the nominees as directors is as follows: Keith Diakiw, age 37, has served on our Board of Directors since May 15, 2007.He is a professional geologist who has field experience in Canada and Brazil. Mr. Diakiw is currently working as a Production Geologist for Canadian Natural Resources Ltd.in Fort McMurray, Alberta, Canada. From 2005 to 2006 he was employed by Wellsite Masters Ltd. as a Well Site Geologist for an oil sands drilling program. From 2003 to 2004, he worked as a Field Engineer for Schlumberger D&M in Brazil on offshore platforms, while in 2003, he was employed by EnCana Corporation as a Contract Geologist and successfully completed his NW Alberta shallow gas play project. Prior to 2003, Mr. Diakiw was attending the University of Alberta where he successfully earned a Bachelor of Science. Pratt Barndollar, age 51, is an experienced geophysicist who has served as senior geoscience manager and interpreter for large and small oil companies during the span of his career.He has broad US and international experience in prospect evaluation, operations and planning and currently holds the position of Manager, Exploration Portfolio & Planning at Talisman Energy Inc. Between 2006 and 2008 he was Vice President, Exploration of Napa Energy Ltd.Mr. Barndollar served as Chief Geophysicist and Exploration Portfolio Manager for Devon Energy between 2002 and 2005, Senior Geophysicist for Samson Canadabetween 2000 and 2002, Chief Geophysicist for Apache Canada between 1997 and 2000, and Senior Explorer and Project Leader for Phillips Petroleum between 1982 and 1997.Mr. Barndollar earned twoBachelor of Science degrees fromKansas State University, in Geophysics and Civil Engineering.His professional affiliations include the Association of Professional Engineers, Geologists, and Geophysicists of Alberta; Texas Board of Professional Geoscientists; American Association of Petroleum Geologists; Canadian Society of Petroleum Geologists; and the Canadian Society of Exploration Geophysicists. Ron Daems, age 43, brings extensive financial and resource industry experience to Power Oil & Gas Inc.In the span of his career he has focused primarily on business development, strategic planning and financial analysis, while serving as project manager for numerous capital ventures.From 2000 through 2003, Mr. Daems founded and became the CEO of Emerging Business Solutions Inc., a privately held business development company focused primarily on assisting startup companies in the resource sector to develop their land acquisition strategies and their operational and administrative systems.Mr. Daems is currently a President and Director of Strata Oil & Gas Inc., a director of Giant Oil & Gas Inc., and Rush Metals Corp. The Company does not have an audit committee, the functions of which are performed by the Board of Directors. The company does not have a nominating committee, the functions of which are performed by the Board of Directors. 3 No proposed director of the Company is, or within the 5 years prior to the date of this Information Circular, has been, a director or executive officer of any company that while that person was acting in that capacity: (a) was the subject to a cease trade or similar order or an order that denied the relevant company access to any exemption under securities legislation, for a period of more than 30 consecutive days; (b) was subject to an event that resulted, after the director or executive officer ceased to be a director or executive officer, in the company being the subject of a cease trade or an order that denied the relevant company access to any exemption under securities legislation, for more than 30 consecutive days; (c) or within a year of that person ceasing to act in that capacity, became bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency or was subject to or instituted any proceedings, arrangement or compromise with creditors or had a receiver, receiver manager or trustee appointed to hold its assets; (d) has individually, within the 10 years prior to this Information Circular, become bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency, or become subject to or instituted any proceedings, arrangement or compromise with creditors, or had a receiver, receiver manager or trustee appointed to hold the assets of the director, officer or shareholder. EXECUTIVE COMPENSATION Set out below are particulars of compensation paid to the following persons (the “Named Executive Officers” or “NEO’s”): (a) the Company’s Chief Executive Officer (“CEO”); (b) the Company’s Chief Financial Officer (“CFO”); (c) each of the Company’s three most highly compensated executive officers, other than the CEO and CFO, who were serving as executive officers at the end of the most recently completed financial year and whose total salary and bonus exceeds $150,000; and (d) any additional individuals for whom disclosure would have been provided under (c) but for the fact that the individual was not serving as an executive officer of the Company at the end of the most recently completed financial year. As at December 31, 2010, the end of the most recently completed financial year of the Company, the Company had two Named Executive Officers, whose name and position held within the Company are set out in the summary compensation table below. 4 Summary Compensation Table The following table is a summary of compensation paid to the Named Executive Officers for the Company’s most recent Three (3) completed financial years ended December 31. Annual Compensation Long Term Compensation Awards Payouts NEO Name and Principal Position Year Salary ($CDN) Bonus ($CDN) Other Annual Compensation ($) Securities Under Options/ SARs Granted (#) Shares or Units Subject to Resale Restrictions LTIP Payouts All other Compen-sation Keith Diakiw(1) President/CEO Nil Nil Nil Nil Nil Nil Nil Manny Dhinsa(2) President/CEO Nil Nil Nil Nil Nil Nil Nil Manny Dhinsa(2) President/CEO Nil Nil Nil Nil Nil Nil Pratt Barndollar(3) President/CEO Nil Nil Nil Nil Nil Nil Nil Pratt Barndollar(3) President/CEO Nil Nil Nil Nil Nil Nil Keith Diakiw was appointed as Director, Chairman, President, Chief Executive and Operating Officer, and Secretary on July 14, 2010. Manny Dhinsa resigned as Director, Chairman, President, Chief Executive and Operating Officer, and Secretary on July 14, 2010. Pratt Barndollar resigned as President and CEO June 30, 2009. Pratt Barndollar was issued 600,000 options in 2008.On August 10, 2009, 400,000 options were cancelled subsequent to Mr. Barndollar’s resignation as President/CEO. Mr. Dhinsa was granted 200,000 options on August 10, 2009.The options vest in equal installments of 100,000 every twelve months commencing August 10, 2010 and ending August 10, 2011.On July 14, 2010, Mr. Dhinsa resigned as Director, Chairman, President, Chief Executive and Operating Officer, and Secretary and his options were subsequently cancelled. Long-Term Incentive Plans – Awards in Most Recently Completed Fiscal Year The Company has one stock option plan pursuant to which employees, directors and consultants and other agents of the Company may be granted options to purchase shares of the Company.In June 2007, the Company adopted its 2007 Stock Option Plan (the “2007 Plan”).The 2007 Plan provides for the granting of up to 5,000,000 stock options to key employees, directors and consultants, to purchase common shares of the Company.Under the 2007 Plan the granting of stock options, exercise prices and terms are determined by the Company’s Option Committee, a committee designated to administer the 2007 Plan. 5 The following table summarizes information concerning outstanding and exercisable common stock options under the 2007 Plan at December 31, 2010: Exercise Price Options Outstanding Weighted Average Life (in years) Weighted Average Exercise Price Number of Options Currently Exercisable Weighted Average Exercise Price $ 0.51 $ 0.51 $ 0.51 As of August 10, 2011, 200,000 options had been granted under the 2007 Plan at an average exercise price of $0.51 per option.200,000 options are currently outstanding.There are an additional 4,800,000 options available to be granted under the Plan. Option/SAR Grants During The Most Recently Completed Financial Year There were no option or stock appreciation rights (SARs) granted during this period.A stock appreciation right (“SAR”) is a right to receive a payment of cash or an issue or transfer of Shares based wholly or in part on changes in the trading price of the Company’s Shares. Termination of Employment, Change in Responsibilities and Employment Contracts No employment contract exists between the Company and the Named Executive Officer directly.However, reference is made to the disclosure under “Management Contracts” for particulars of consulting agreements entered into with companies of which the Named Executive Officer is a principal. There is no compensatory plan, contract or arrangement where a Named Executive Officer is entitled to receive more than $100,000 from the Company, including periodic payments or installments, in the event of the resignation, retirement or other termination of employment, a change of control of the Company or a change in the Named Executive Officer’s responsibilities following a change in control. COMPENSATION OF DIRECTORS Compensation for the Named Executive Officers are disclosed above.The Company has no standard arrangement pursuant to which directors are compensated by the Company for their services in their capacity as directors except for the granting from time to time of incentive stock options.During the most recently completed financial year, there were no incentive stock options granted to directors, including directors who are Named Executive Officers and 200,000 incentive stock options were cancelled. Commencing May 15, 2007, Mr. Sandhu and Mr. Diakiw, each have received $500 per month to serve as a Director of the Company which was temporarily suspended on January, 2009 in order to conserve operating capital.Mr. Sandhu resigned as Director as of June 30, 2010. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The were no compensation plans under which equity securities of the Company’ are authorized for issuance as of the end of the Company’s most recently completed financial year with respect to compensation plans. MANAGEMENT CONTRACTS The Company is not a party to a Management Contract with anyone who is not a Director or Named Executive Officer of the Company. INDEBTEDNESS OF DIRECTORS AND EXECUTIVE OFFICERS None of the Directors, executive officers, employees, proposed nominees for election as directors or their associates have been indebted to the Company since the beginning of the last completed financial year. 6 INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS Except as disclosed herein, since the commencement of the Company’s most recently completed financial year, no informed person of the Company, nominee for director or any associate or affiliate of an informed person or nominee, had any material interest, direct or indirect, in any transaction or any proposed transaction which has materially affected or would materially affect the Company or any of its subsidiaries.An ‘informed person” means: (a) director or executive officer of the Company; (b) a director or executive officer of a person or company that is itself an informed person or subsidiary of the Company; (c) any person or company who beneficially owns, directly or indirectly, voting securities of the company or who exercises control or director over voting securities of the Company or a combination of both carrying more than 10% of the voting rights other than voting securities held by the person or company as underwriter in the course of a distribution; and (d) the Company itself, if and for so long as it has purchased, redeemed or otherwise acquired any of its shares. AUDIT COMMITTEE The Board of Directors is empowered to appoint an audit committee for the Company and will function as our audit committee until one is appointed. In the following table, “audit fees” are fees billed by the Company’s external auditor for services provided in auditing the Company’s annual financial statements for the subject year.“Audit-related fees” are fees not included in audit fees that are billed by the auditor for assurance and related services that are reasonably related to the performance of the audit or review of the Company’s financial statements.“Tax fees” are fees billed by the auditor for professional services rendered for tax compliance, tax advice and tax planning.“All other fees” are fees billed by the auditor for products and services not included in the foregoing categories. The fees paid by the Company to its auditor in each of the last two fiscal years, by category, are as follows: Financial Year Ending Audit Fees Audit Related Fees Tax Fees All Other Fees December 31, 2010 $Nil $Nil $Nil December 31, 2009 $Nil Fees related to specific advisory services provided, communications concerning fiscal matters affecting the Company’s business, and advice concerning private placement financings conducted by the Company. APPOINTMENT OF AUDITORS Management is recommending that shareholders vote to authorize the Directors appoint the auditors for the Company until the next Annual General Meeting and Special Meeting and to authorize the Directors to fix their remuneration. NAME CHANGE; REVERSE STOCK SPLIT Management is recommending that shareholders vote to authorize the Directors to amend the Articles of Incorporation in connection with a name change of the Company to one of the following: Power Exploration Inc., Power Energy Inc., or such other name as may be approved by the Board of Directors and Corporations Canada; and to implementa reverse stock split of our common stock on the basis of one post-consolidation share for up to each one hundred pre-consolidation shares to occur at some time within twelve months of the date of the annual general meeting, with the exact amount and time of the reverse split to be determined by the Board of Directors. PARTICULARS OF OTHER MATTERS TO BE ACTED UPON Management is not aware of any other matter to come before the Meeting other than as set forth in the Notice of Meeting.If any other matter properly comes before the Meeting, the persons named in the enclosed form of proxy intend to vote the shares represented thereby in accordance with their best judgment on that matter. 7 OTHER BUSINESS As of the date of this circular, management knows of no other matters to be acted upon at this Meeting.However, should any other matters properly come before the Meeting; the shares represented by the proxy solicited hereby will be voted on such matters in accordance with the best judgment of the persons voting the shares represented by the proxy. SHAREHOLDER PROPOSALS Proposals which shareholders wish to be considered for inclusion in the Information Circular and proxy card for the 2012 Annual Shareholder Meeting must be received by the Company by December 1, 2011 and must comply with the requirements of the Canada Business Corporations Act, as amended, and regulations thereto. ADDITIONAL INFORMATION Financial information is provided in the Company’s financial statements for its most recently completed financial year, which are being mailed to Shareholders with the Notice of Meeting and this Information Circular.Shareholders may request additional copies by mail to 1240 Kensington Road N.W. Calgary, Alberta, Canada T2N 3P7.The contents and the sending of this Management Proxy Circular have been approved by the Company’s Board of Directors. BY THE ORDER OF THE BOARD OF DIRECTORS OF POWER OIL & GAS INC. Keith Diakiw President 8
